DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.
 
New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s amendments, etc. filed 08/03/22.
Claim Objections
Claims 1, 4-7 are objected to because of the following informalities: the claim identifiers, e.g. [Claim 1], [Claim 4], etc. are in brackets and they should not be. The examiner suggests writing them as Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites metal oxide particles with an average particle diameter of 1 µm or less in lines 1-2 of the claim. However, in the same claim in the last line it recites, metal oxide particles have an average particle diameter or 0.01 µm to 0.5 µm. Thus, it is unclear to the examiner what the average particle diameter is meant to be for the metal oxide particles.
Claim 5 is indefinite because it recites that the titanate particles have an average unrolled diameter ratio of 1 to 5 and it is unclear if applicant’s mean this ratio to be 1:5 or from 1:1 to 5:1? Claim 5 is also indefinite because a ratio is a comparison of two values and it is unclear what the unrolled diameter ratio represents because the average diameter is one value so what is diameter being compared to in order to achieve the claimed ratio? Is it length/width? Is it the diameter compared to the thickness or compared to the length? Is it an aspect ratio?
Claims 4-7 are also rejected because they depend either directly or indirectly from claim 1 and do not resolve the issue with respect to avg. particle diameter of the metal oxide particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006316107, from previous action), Kumei et al. (JP2008-162971), WO2015045954 (‘954, from IDS 07/19/19), and Miyazawa et al. (JP2006342099. Only used English abstract).
Applicant’s claim:
--A cosmetic composition containing metal oxide particles with an average particle diameter of 1 um or less and lepidocrocite-type platy titanate particles with an average unrolled diameter of 0.83 um to 8.81 um and an average thickness of 0.1 um to 4.0 um, the titanate particles being at least one selected from the group consisting of titanates expressly disclosed in the claims and having the claimed properties, and wherein the metal oxide particles are at least one selected from the group consisting of titanium dioxide, zinc oxide, iron oxide, aluminum oxide, zirconium oxide, silicon oxide, chromium oxide, magnesium oxide, and black titanium oxide, and the metal oxide particles have an average particle diameter of 0.01 um to 0.5 um. In claim 7, applicant’s specifically claim the metal oxide to be titanium dioxide.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1 and 4-6, Ali teaches a composite ultraviolet blocking agent for cosmetic/cosmetic compositions comprising lepidocrocite- type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidocrocite-type plate-like titanic acid crystal particles, wherein the cerium oxide-based crystal particles account for 20 to 90 mass% of the total of the lepidocrocite-type plate-like titanic acid crystal particles, which reads on wherein the content of the titanate particles is 0.1 to 200 parts by mass relative to 100 parts of the metal oxide particles that is claimed in claim 6 (Abstract, translation) (claim 1, cosmetic composition, metal oxide particles and lepidocrocite-type platy titanate particles). Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range for the value of x. The diameter of the crystal particle is 100 micrometers to 1 micrometer which reads on the claimed unrolled diameter in claim 1, and an aspect ratio is 5 or more which reads on claim 5 (page 2 of 8, paragraph [0007], translation). Ali et al. teach it is more desirable that the titanic acid is expressed with 0.2-0.4, and it is good from 1 micrometer, the diameter is 3 micrometers or more and aspect ratio is five or more which reads on claims 1, 4-5 (page 3 of 8, paragraph [0014], translation) (claim 1, diameter-3 micrometers). Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size which reads on claim 1(page 3 of 8, paragraph [0019], translation). Ali et al. teach the cerium oxide system is the ultraviolet-rays interception agent which dissolved or covered in another metallic oxide specifically, Mg, Zn, and Fe oxides can be used to cover the cesium oxide which reads on the metal oxides specifically claimed in claim 1 (page 3 of 8, paragraph [0024], translation).
Ali et al. teach the cerium oxide crystal particle has a crystal diameter of 200 nm or less or 100 nm or less. This is equivalent to 0.2 um or less or 0.1 um or less (claims 1; metal oxide particles, cerium oxide, average particle diameter of 1 um or less; average particle diameter of 0.01 um -0.5 um) (page 3 of 8, paragraph [0026], translation). Ali et al. teach in Example 1, the plate-like titanic acid of composition of K0.8Li0.27Ti1.73O4 is weighed out and processed to obtain plate-like titanic acid (page 4 of 8, paragraph [0032], translation). The compound ultraviolet-rays interception agent which has 50% mass covering of a calcium dope ceria was obtained to plate-like titanic acid (page 4 of 8, paragraph [0033], translation). The cerium oxide is 50% mass of the plate-like titanic acid. This reads on the content of the titanate is 0.1 to 200 parts by mass relative to 100 parts by mass of the metal oxide particles, as claimed in claim 6 (claim 6, parts by mass).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Ali does not specifically teach wherein the titanate is specifically one of the claimed titanates, i.e. 
    PNG
    media_image1.png
    88
    566
    media_image1.png
    Greyscale
having the claimed properties, i.e. unrolled diameter of 0.83 µm to 8.81 µm and an average thickness of 0.1 µm to 4.0 µm, average length of less than 10 µm or wherein the metal oxide particles are at least one selected from titanium dioxide, etc. Specifically, titanium dioxide. However, this deficiency in Ali is addressed by ‘954 and Kumei. 
	Applicant’s admit in their specification at [0031] that the method for producing the claimed lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
is as disclosed in ‘954. Thus, ‘954 teaches the claimed lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
having the claimed properties of an average unrolled diameter of 0.83 µm to 8.81 µm, an average thickness of 0.1 µm to 4.0 µm, and an average length of less than 10 µm, and an average unrolled diameter ratio of 1 to 5 as is instantly claimed in claims 1, 4-5 (See ‘954 english translation entire document; examples, paragraph beginning with “The resin composition of the present invention contains the titanate and a thermosetting resin. See also the paragraph immediately following this one, abstract; see Items 1-4, 7 (this section starts with “The present invention provides the following lipidocrocite-type titanate capable of…”), preparation examples of the lepidocrocite). 
Kumei et al teach a glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles of a specific size (Abstract, translation). The glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles having an average thickness of 0.1-5 um and an average major axis of 10-100 um and represented by chemical formula selected from the group consisting of KaxLixTi2xO4 and KaxMgxTi2-xO4, in every case 0.05</=x</=0.5 (page 1 of 1, Solution, page 2 of 7, paragraph [0007], translation). Kumei et al. teach that measurement of the path of plate-like acid is based on the following method. 100 typical particles were chosen from the scanning electron microscope photograph, and the average value of the diameter of average length and the maximum length of the thickness direction of the particle was made into average thickness for the average value of the length of the longest portion in the tabular plane of the particle (page 2 of 7, paragraph [0007], translation). Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite- type plate like titanate crystal particles (page 3 of 7, paragraph [0014]).
	Regarding claim 7, Ali also does not specifically teach wherein the metal oxide particles that are less than 1 micron in diameter include titanium dioxide as is instantly claimed. However, this deficiency in Ali is addressed by Miyazawa. Miyazawa teaches cosmetic compositions which comprise titania (titanium dioxide) nanoparticles and zinc oxide nanoparticles as UV protection/sunscreen agents (See English abstract).
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute the lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
as taught by ‘954 having the claimed properties into the formulation of Ali because ‘954 teaches that the claimed lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
which obviously have the same properties as are instantly claimed because applicant’s admit that their lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
are made as taught by ‘954 and as such they would obviously have the claimed properties because, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. One of ordinary skill in the art would want to substitute the lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
as taught by ‘954 because ‘954 teaches that these lepidocrocite-type plate-like titanate crystal particles of  
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
improve wear and friction, and are also used to disperse resins/particles when surface treated, and similar lepidocrocite-type plate-like titanate crystal particles as taught by Ali and Kumei are known to be useful in cosmetics and by substituting the lepidocrocite-type plate-like titanate crystal particles of ‘954 that are instantly claimed would allow for increased wear resistance and heat resistance of the cosmetic composition and improved dispersibility (see English translation entire document, examples, paragraph beginning with “The resin composition of the present invention contains the titanate and a thermosetting resin. See also the paragraph immediately following this one, abstract; see Items 1-4, 7 (this section starts with “The present invention provides the following lipidocrocite-type titanate capable of…”), preparation examples of the lepidocrocite of the instant claims). 
	It also would have been obvious for one of ordinary skill in the art to add at least one of the claimed metal oxide particles: i.e. titanium oxide, zinc oxide, iron oxide instantly claimed and taught by Kumei and/or specifically the titanium dioxide/titania nanoparticles that are instantly claimed in claim 7 and taught by Miyazawa, to the sunscreening/UV blocking agent of Ali or to substitute the cerium oxide of Ali with the other metal oxides claimed having the claimed diameter and in the claimed ratio with the titanate that is taught by Ali because Kumei teaches that UV interception agents/UV protection agents, e.g. titanium oxide, zinc oxide, etc. are useful for using with lepidocrocite-type plate-like titanate crystal particles to form cosmetic compositions and as is taught by Miyazawa it is known to use mixtures of zinc oxide and titanium dioxide as sunscreening/UV protecting agents in cosmetics and as such it would be obvious to add these agents to the composition of Ali and/or as a substitute for the cerium oxide particles in Ali, in order to afford even more effective sunscreening activity/UV protection to the cosmetic composition. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims, have prompted the new grounds of rejection presented herein. Applicant’s arguments with respect to the 103 rejection have been fully considered by the new examiner of record, but were not persuasive at this time in light of the new grounds of rejection presented herein. Applicant’s first argue that they have now amended the claims to be commensurate in scope with the results in the specification and that this should overcome the art of record. The examiner appreciates applicant’s amendments to better distinguish their invention from the prior art. However, the new examiner notes that the claimed lepidocrocite type platy titanate particles having the claimed formula were known in the art and were made via processes previously disclosed in the art as is cited above with respect to 
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
which is taught by ‘954 and because the instant specification admits that their 
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
is made via the method of ‘954 as per the specification at [0031]. It is obvious that the 
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
taught by ‘954 would have the same properties of average unrolled diameter, average thickness, average length, and average unrolled diameter which are claimed in claims 1, 4-5 because, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. ‘954 further teaches wherein the claimed lepidocrocite type platy titanate particles of formula
    PNG
    media_image2.png
    25
    493
    media_image2.png
    Greyscale
are useful as friction agents and when treated promote dispersibility which is the same benefit/use they provide in the instantly claimed composition. Thus, it appears to the examiner that applicant’s unexpected results are not actually unexpected when taken in view of the prior art ‘954 as discussed above and that one of ordinary skill in the art would be motivated to substitute the lepidocrocite type platy titanate particles of Ali for those of ‘954 in order to improve the dispersibility and wear of the cosmetic/sunscreening agent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 1, 4-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616